Citation Nr: 0931633	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-31 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION


The Veteran had active duty service with the United States 
Army from April 1944 until May 1946, and from November 1950 
until August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
"Tiger Team," headquartered in Cleveland, Ohio, of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
denied service connection for PTSD.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran alleges that as a member of the 617th Field 
Artillery Observation Battalion, he served as a forward 
observer during the battle of Po Valley in 1945, which 
included "Sound and Flash" duties.  This job, according to 
the Veteran, required sneaking across the line to lay 
microphones and communication wires to pinpoint enemy 
locations, as well as maintenance of those lines.  The 
Veteran stated that he would have to sleep across enemy 
lines, and that other members of the Observation Battalion 
were injured or killed when the enemy discovered them 
sleeping.  One time, according to the Veteran, an enemy 
aircraft crashed into the hillside near where the Veteran was 
conducting observation while dug into a foxhole.

Additionally, the Veteran stated that he saw fellow 
servicemember J.S., part of the 617th Field Artillery 
Observation Battalion, wounded in action between April 30, 
1945, and June 30, 1945.

The Regional Office (RO) has not made sufficient attempts to 
verify the Veteran's alleged stressors.  The only indication 
that the RO undertook any effort to verify the stressors is 
an October 2007 memorandum documenting the rating case 
manager's contact with a military and records specialist.  
According to the memorandum, "this claimed stressor is 
unverifiable.  There would not be a record of it happening."  
Initially, it is not clear which stressor the memorandum 
addresses.  Further, the Veteran provided sufficient 
information to, at minimum, obtain operational reports from 
the Po Valley campaign, and sufficient information, including 
a specific time period, to attempt to verify the wounds 
suffered by servicemember J.S.

The RO should attempt to verify the Veteran's alleged 
stressor events.  If a stressor event is verified, VA should 
provide the Veteran with an examination prior to 
readjudicating his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should contact the Joint 
Services Records Research Center and 
obtain any available supporting 
documentation regarding the Veteran's 
alleged stressors, to include, at a 
minimum, the battalion operational reports 
of the 617th Field Artillery Observation 
Battalion from April 7, 1945 to July 3, 
1945.

The RO should also contact the National 
Archives, to obtain the "History of the 
Artillery of Fifth Army. Po Valley 
Campaign; 14 April-2 May 1945" (ARC 
Identifier 1516207), as well as any 
available references to Sound and Flash 
procedures used in the Po Valley Campaign.

2.  If, and only if, a stressor event is 
verified, the Veteran's claim should be 
sent for a VA examination to ascertain 
whether or not he has PTSD due to the 
verified in-service stressor event.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



